UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wane wae woee ence ncnnn nnn X
UNITED STATES OF AMERICA
19-CR-931 (VSB)
-against-
ORDER
LYWAN REED,
Defendant. :
wee x

VERNON S. BRODERICK, United States District Judge:

| have considered the parties arguments at the bail appeal held on December 30, 2019, at
3 p.m., and it is hereby:

ORDERED that in addition to the conditions set by Magistrate Judge Aaron at the initial
bail hearing held on December 30, 2019, (Doc. 10, attached), Mr. Reed shall be released under
GPS monitoring, and must comply with all the conditions of home detention, until such a time

that pre-trial services has an opportunity to set up the home detention electronic system.

SO ORDERED,
Dated: December 30, 2019 | Af)
New York, New York / / / 4) / .
| 4 é
| / bw My vO

 

Vernon S. Broderick
United States District Judge

 
Case 1:19-cr-00931-WHP Document10 Filed 12/30/19 Page 1 of 1

DOCKET No, \ Ce s$ | DEFENDANT we VM Reed
AUSA 0g Lae (é Det DEF,’S COUNSEL Pevato SAcilb Le

QRETAINED © FEDERAL DEFENDERS B&CIA O pRESENTMENT ONLY

 

 

0 INTERPRETER NEEDED
DEFENDANT WAIVES PRETRIAL REPORT
QORuleS ORule9 ORule 5(c)(3) O DetentionHrg. DATE OF ARREST ( VOL. SURR,
ao ; TIME OF ARREST QO ON WRIT
Other: IS /HA gk We fAV\W Oe TIME OF PRESENTMENT

 

AIL DISPOSITION
D SER SEP, ORDER

CO DETENTION ON CONSENT W/O PREJUDICE C} DETENTION: RISK OF FLIGHT/DANGER 1 SEE TRANSCRIPT

O DETENTION HEARING SCHEDULED FOR:

0 AGREED CONDITIONS OF RELEASE

O DEF. RELEASED ON OWN RECOGNIZANCE , oo -
$/{/908,.439 PRB | 2 FRP 7 Nahewhan poe Cleejn Be troenl Vata,

© SECURED BY $ CASH/PROPERTY:
TRAVEL RESTRICTED TO SDNY/BDNY/

© TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

"|

sf PRETRIAL SUPERVISION: UO REGULAR © STRICT 38) AS DIRECTED BY PRETRIAL SERVICES
fe DRUG TESTING/TREATMT AS DIRECTED BY PTS (© MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
GO DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

OHOME INCARCERATION OHOMEDETENTION UO CURFEW OELECTRONIC MONITORING _3YGps
O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

JADEF. TO CONTINUE OR SEEK EMPLOYMENT }CDEF, TO CONTINUE OR START EDUCATION PROGRAM
JA DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

© DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET 7
i DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: — 'Z~ E- BK i wh
; ; REMAINING CONDITIONS TO BE MET BY: j Lin | RAED

KCTA 5 GRaVTER WITre . fi) _
ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS: “

_ p eR Sm oa Ry ome tf Qo a | locn tw | “7 eae of
b a TS, No efocahon aad i (Cove pet “eer
a ee ee ey Ae

 

era & | i

wT, wo Qe Pip hare VN Jeet pa ye
Cast SY <| . f
0 DEF, ARRAIGNED; PLEADS NOT GUILTY © CONFERENCE BEFORE D.J, ON

0) DEF, WAIVES INDICTMENT
() SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161 (h)(7) UNTIL

For Rule 5(¢\(3)} Cases:
0 IDENTITY HEARING WAIVED © DEFENDANT TO BE REMOVED
QO PRELIMINARY HEARING IN SDNY WAIVED O CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: 0 ON DEFENDANT’S CONSENT

DATE: 20 |{ Axx
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - U.S. ATTORNEY'S OFFICE XELLOW ~ U.S, MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 WH - 2
